Title: From Thomas Jefferson to Charles Willson Peale, 28 November 1804
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir 
                     
                     Washington Nov. 28. 04.
                  
                  Passing as I do the active hours of my life in my study, I have found it essential to bring all the implements I use there within the narrowest compas possible; & in no case to lose a single inch of space which can be made to hold any thing. hence every thing is placed within my reach without getting out of my chair. on this principle I approve of the two drawers to the Polygraph proposed in your letter of the 25th. I observe in fact that in the one I am now writing with there may be in the West end a drawer of 10⅜ I. square outside measure, & in the North East corner another of 12⅜ I. by 6. I. which would hold paper, pens, penknife, pencils, scissors, Etc. Etc. and that the notch they would require in the gallows would probably not injure it. I have no hesitation therefore at approving it. the brass handles on the gallows had better be left off, and the brass grooves on the desk for the brass ruler to slide in. the ruler laid on the paper when you copy is as effectual & more convenient, & the grooves are in the way when you use it as a common writing desk, without copying. Accept my friendly salutations
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. Nov. 28. 04. Since writing my letter of this morning it has occurred to me as better not to cut the gallows in order to let the drawers come thro them, but to let them lie entirely within them, & draw out only when the gallows are lifted up. this would lessen the size of the drawers one way three quarters of an inch.
                  
                  
                     Th:J.
                  
               